EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors and Shareholdersof Catasys, Inc. Los Angeles, California We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 Nos. 333-121634, 333-123772, 333-128544, 333-128931, 333-140114, 333-140593, 333-140594, 333-145906, 333-147188, and 333-153053 and on Form S-8 Nos. 333-123773, 333-136446, 333-149766 and 333-153054 of Hythiam, Inc. of our report dated March 30, 2011, with respect to the financial statements of Catasys, Inc. as of and for the years ended December 31, 2010 and 2009, appearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Our report relating to the consolidated financial statements contains an explanatory paragraph regarding the Company's ability to continue as a going concern. /s/ Rose, Snyder & Jacobs Encino, California March 31, 2011
